Case: 19-60117      Document: 00515230685         Page: 1    Date Filed: 12/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 19-60117                    December 10, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
DONNA STURKIN,

                                                 Plaintiff-Appellee
v.

VICKY PATRICK,

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:16-CV-434


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellee Donna Sturkin filed this 42 U.S.C. § 1983 lawsuit
against Defendant-Appellant Vicky Patrick, a state employee. Sturkin alleged
that Patrick, in her official capacity as Sturkin’s probation officer in an
alternative state program, had extorted financial benefits by requiring Sturkin
(1) as a store cashier, not to charge Patrick for various items during checkout,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60117    Document: 00515230685      Page: 2    Date Filed: 12/10/2019



                                  No. 19-60117
and (2) as a motel clerk, to allow Patrick and members of her family to room
there without paying to do so.
      Sturkin’s case was eventually tried to a district court jury. The trial court
ruled that Patrick was not entitled to qualified immunity, and the jury found
that Patrick had violated Sturkin’s civil rights for which it awarded $350,000
in damages to Sturkin. The district court also overruled Patrick’s challenge
based upon the favorable termination requirement of Heck v. Humphrey, 512
U.S. 477 (1994). The Heck ruling is the only issue Patrick raises on appeal.
      We have reviewed in detail the briefs of the parties and the relevant
portions of the record on appeal. We conclude that the district court did not
reversibly err in the challenged ruling.
AFFIRMED.




                                        2